Citation Nr: 1452871	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for frozen shoulder, residuals of fragment wound and subsequent muscular spasms in the right shoulder.  

2.  Entitlement to an evaluation in excess of 30 percent for left shoulder subscapularis tendon rupture and rotator cuff injury.  

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a liver condition.  


REPRESENTATION

Appellant represented by:	Christa K. Bauer, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Des Moines, Iowa.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, an electronic paperless system (Virtual VA) is also associated with this claim.  Additional evidence associated with this system, including the hearing transcript previously mentioned, has been reviewed and considered by the Board in formulating the below opinion.  

	
FINDINGS OF FACT

1.  The Veteran's right upper extremity is the major upper extremity.  

2.  The Veteran's right shoulder disability has been manifested by painful limitation of motion, with abduction to 25 degrees or less; it has not been manifested by unfavorable ankylosis, other impairment of the humerus or impairment of the clavicle or scapula.  

3.  The Veteran's left shoulder disability has been manifested by painful limitation of motion, with abduction to 25 degrees or less; it has not been manifested by unfavorable ankylosis, other impairment of the humerus or impairment of the clavicle or scapula.  

4.  The Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: irritability, social impairment, chronic sleep disorder, concentration and memory problems, and depressed mood; it has not been manifested by symptomatology of such severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

5.  The Veteran's liver condition did not manifest during, or as a result of, active military service, nor is it secondary to service-connected malaria.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 40 percent for frozen shoulder, residuals of fragment wound and subsequent muscular spasms in the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 30 percent for left shoulder subscapularis tendon rupture and rotator cuff injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for establishing entitlement to service connection for a liver condition, to include as secondary to service-connected malaria, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for a liver disorder, a letter sent to the Veteran in March 2010 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also notified as to how VA determines the appropriate disability rating and effective date.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated April 2009, July 2009 and February 2010.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2009, May 2010 and March 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment were addressed at the hearing.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Shoulder Disabilities

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for his service-connected right shoulder disability.  For historical purposes, the Veteran was originally granted service connection for a right shoulder disability in a December 2000 rating decision.  A 30 percent evaluation was assigned under Diagnostic Code 5200, effective as of August 31, 2000.  The Veteran's disability evaluation was increased to 40 percent in an August 2006 rating decision, effective as of March 16, 2006.  

The Veteran also contends that he is entitled to disability evaluation in excess of 30 percent for his service-connected left shoulder disability.  For historical purposes, service connection was originally granted in a May 2006 rating decision.  A 30 percent evaluation was assigned under Diagnostic Code 5201, effective as of March 16, 2006.  

VA received a claim for an increased evaluation from the Veteran in February 2009.  This claim was denied in an August 2009 rating decision.  A timely notice of disagreement to this decision was received from the Veteran in October 2009.  The denial was continued in an April 2012 statement of the case that the Veteran appealed to the Board in June 2012. 

Upon receipt of his most recent claim, the Veteran was afforded a VA examination of the right shoulder in May 2009.  The Veteran described constant pain in the right and left shoulders with an inability to lift except to dress.  The Veteran described the pain as "severe" and indicated that the pain was worse with use.  Range of motion was estimated by the Veteran to be well over 50 percent and at least 75 percent.  The Veteran reported that he hardly moved his right arm at all at the shoulder joint.  The Veteran denied any other problems or symptoms associated with the right shoulder.  The examiner noted that the Veteran's right upper extremity was the dominant one.  Because both shoulders were tender, the examiner was unable to do an adequate examination due to guarding.  There was no joint ankylosis.  When putting on shoes, the Veteran was able to forward flex the shoulders to over 60 degrees.  However, he could only forward flex to 25 degrees and abduct to 25 degrees.  Internal rotation could not be tested because abduction was not to 90 degrees.  External rotation was to 30 degrees.  Pain was noted in all ranges of motion, but the examiner noted that the examination was negative for DeLuca criteria.  There were abnormalities of spinal muscle, such as guarding, spasm and tenderness.  The examiner concluded that this resulted in significant occupational effects due to problems with lifting and carrying, difficulty reaching, decreased strength and pain.  

The Veteran was most recently afforded a VA examination in March 2012.  The Veteran reported pain, stiffness and limitation of motion.  He endorsed flare-ups of joint disease brought on with prolonged walking, prolonged standing, sitting greater than 45 minutes, running or jumping, and lifting items greater than 15 pounds.  His symptoms were alleviated with rest, stretching, medications and limitation of activity.  The Veteran described his functional impairment during a flare-up as moderate to severe with a very limited range of motion.  Examination revealed high voluntary guarding of the shoulders (greater in the right shoulder) with pain and stiffness once he got to perceived level of range of motion that did not change with distraction.  There was noted burstitsi and slight atrophy of the rotator cuff muscles on each side from disuse.  There was no joint ankylosis.  Range of motion testing revealed right shoulder flexion from 0 to 30 degrees, extension from 0 to 10 degrees abduction from 0 to 30 degrees, adduction from 0 to 20 degrees, internal rotation from 0 to 70 degrees and external rotation from 0 to 60 degrees.  There was objective evidence of pain on motion, and after three repetitions, flexion was reduced to 20 degrees, abduction to 20 degrees, internal rotation to 60 degrees and external rotation to 50 degrees.  

Regarding the left shoulder, flexion was from 0 to 45 degrees, extension from 0 to 20 degrees, abduction from 0 to 45 degrees, adduction from 0 to 20 degrees, internal rotation from 0 to 70 degrees, and external rotation from 0 to 60 degrees.  There was objective evidence of pain on motion, and after three repetitions, flexion was reduced to 40 degrees, abduction to 40 degrees and internal rotation to 60 degrees.  

X-rays revealed moderate bilateral acromioclavicular joint degenerative changes with mild left glenohumeral degenerative changes, with associated mild left glenohumeral joint space narrowing.  Mild inferior osteophytosis at the acromioclavicular joints was also noted, but osseous alignment otherwise appeared satisfactory.  There was no fracture, dislocation or other significant osseous or joint space abnormality seen.  

The preponderance of the above evidence demonstrates that higher evaluations are not warranted at any time during the pendency of this claim for either of the Veteran's shoulder disabilities.  Regarding the right shoulder, this disability is presently rated as 40 percent disabling under Diagnostic Code 5200.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

A higher evaluation of 50 percent for the major shoulder (which has been noted to be the right shoulder in this case) is only warranted when there is evidence of unfavorable ankylosis.  See id.  The March 2012 VA examiner specifically found no evidence of ankylosis.  The Veteran testified in August 2013 that his condition had not changed since his last rating decision.  Also, as demonstrated by the range of motion shown on the VA examination, the Veteran's shoulder is not frozen in an unfavorable position.  As such, the criteria for an evaluation in excess of 40 percent under Diagnostic Code 5200 have not been met.  

Likewise, the preponderance of the evidence demonstrates that an evaluation in excess of 30 percent for a left shoulder disability is not warranted at any time during the pendency of this claim.  The Veteran's left shoulder disability is presently rated under Diagnostic Code 5201.  Under this code, a 30 percent evaluation is the highest evaluation available for the minor shoulder.  See 38 C.F.R. § 4.71a.  A higher evaluation of 40 percent is available under Diagnostic Code 5200 when there is evidence of unfavorable ankylosis.  See id.  However, the Board again notes that the March 2012 VA examiner found that the Veteran did not suffer from ankylosis in either shoulder.  As such, an evaluation in excess of 30 percent for limitation of motion of the left shoulder is not warranted at any time during the pendency of this claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

While the Board recognizes that the Veteran suffers from significant functional impairment in both shoulders, including less movement than normal, weakened movement, atrophy and pain on motion with decreased range of motion upon repetition, the preponderance of the evidence of record reflects that this functional impairment still does not reflect entitlement to a higher evaluation for either shoulder.  The next-higher evaluation requires evidence of unfavorable ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  Despite the Veteran's functional impairment, he is still capable of some degree of mobility in both shoulders.  The high ratings assigned contemplate the Veteran's functional impairment.  Moreover, where the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has also considered whether there are any other applicable diagnostic criteria that would permit a higher or separate evaluation.  However, the remaining diagnostic criteria address other impairment of the humerus (such as loss of head, nonunion, fibrous union, recurrent dislocation or malunion) and impairment of the clavicle or scapula (malunion, nonunion, or dislocation).  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5202, 5203.  In the present case, however, there is no evidence of such impairment.  The March 2012 VA examiner specifically found that there were no objective joint abnormalities in addition to those discussed in the examination report.  Indeed, under Diagnostic Code 5304 (Muscle Group IV), the highest rating assigned for a severe muscle injury is 30 percent for the dominant extremity, and 20 percent for the non-dominant extremity.  

As a final matter, the Board recognizes that the Veteran believes he is entitled to higher disability evaluations for his service-connected shoulder disabilities.  While the Board is sympathetic to the Veteran's significant symptomatology, he has not provided any medical evidence to demonstrate that he meets the schedular criteria for a higher evaluation.  The evidence demonstrates painful limited motion.  A higher evaluation cannot be assigned without evidence of unfavorable ankylosis.  There was no evidence of ankylosis upon examination in March 2012.  The lay evidence is outweighed by the medical evidence which evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  The Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to an evaluation in excess of 40 percent for a right shoulder disability and an evaluation in excess of 30 percent for a left shoulder disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected shoulder disabilities on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of painful and limited motion in both shoulders.  His 40 percent and 30 percent ratings specifically contemplate the impairment of function caused by painful limited motion.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In a May 2012 rating decision, the RO granted entitlement to TDIU effective February 13, 2009, the date of receipt of the Veteran's claim for increased compensation.  No further action is warranted on the part of the Board.  

PTSD

The Veteran also contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected PTSD.  For historical purposes, service connection was originally established for PTSD in an August 2001 rating decision.  A 30 percent evaluation was assigned under Diagnostic Code 9411, effective as of August 31, 2000.  A claim for an increased evaluation was received in February 2009.  This claim was subsequently denied in an August 2009 rating decision.  A timely notice of disagreement was received from the Veteran in October 2009 but the 30 percent evaluation was continued in an April 2012 statement of the case.  The Veteran appealed this decision to the Board in June 2012.  

The Veteran was afforded a VA examination for his PTSD in May 2009.  The Veteran reported having significant discomfort when in large crowds.  He avoided areas such as malls or shopping centers.  He denied any significant depression during the past year and stated that he was not anxious apart from his discomfort in crowds.  He did not recall having any panic attacks, but he tried to avoid situations that might increase his anxiety.  The Veteran reported mild occasional irritability with some frustration and impatience due to difficulties adapting to new technology.  He was by himself most of the time with his work and said that his family had not complained about his temper or any anger management issues.  He indicated that he only slept about 3 to 4 hours per night and may nap around noon for another hour.  The Veteran noticed some concentration and memory problems and was forgetful.  He denied any suicidal ideation and he had no obsessive-compulsive behaviors.  The Veteran was continuing to live with his wife of 40 years.  He also had what he described as an excellent relationship with his children and his marriage was very sound, supportive and stable.  He also had some friends and he and his wife would spend time with other couples on occasion.  Examination revealed the Veteran to have an appropriate, constricted, affect.  He was fully oriented in all spheres and judgment and insight were intact.  Impulse control was deemed to be good with no episodes of violence.  The Veteran did state that he would occasionally get "snappy" with a customer.  Remote and recent memory was deemed to be normal but immediate memory was found to be mildly impaired.  The examiner assigned a global assessment of functioning (GAF) score of 57.  The Veteran was presently self-employed on a full-time basis.  He suffered from occupational impairment due to decreased concentration and poor social interaction.  It was noted that the Veteran would likely have significant difficulty in a regular, competitive work setting.  

The examiner concluded that the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  Examples of associated symptomatology was mild irritability, tendencies to become frustrated and impatient with himself and his work, social discomfort around large groups of people and the resulting avoidance of potentially anxiety provoking situations, his sleep disorder, concentration and memory problems and occasional poor social interaction.  The examiner concluded that it was not at least as likely as not that the Veteran's PTSD would render it impossible for the average person to follow a substantially gainful occupation.  The Veteran had been self-employed for 25 years with relative success.  While his PTSD did have some effect on his ability to function occupationally, these effects were relatively mild and would not preclude him from pursuing a substantially gainful occupation according to VA guidelines.  

The Veteran also underwent a private mental status evaluation in April 2010.  The Veteran reported severe depression and anxiety related to an inability to do his job.  His current job involved physical labor and he reported that the pain now associated with the work was unbearable.  The counselor noted the Veteran to be neat, with average intelligence and full orientation in all spheres.  The Veteran's manner was described as anxious and his affect as labile.  Judgment was noted to be fair.  However, his memory function was deemed impaired and his speech as rapid and pressured.  There were no delusions, disorganized thinking or hallucinations.  It was noted that there were no homicidal thoughts but that there were suicidal thoughts.  However, the counselor clarified that this meant "[m]ore in the realm of passive death wishing."  The Veteran reported little or no socializing, few if any friends and continued drinking to a problematic degree.  He had occasional contact with family of origin members and he avoided crowds.  He had hobbies such as fishing and camping with his spouse only.  The counselor opined that the Veteran suffered from PTSD to a severe degree exacerbated by combat wounds.  As a result, he was now more depressed with low energy and disturbed sleep.  It was noted that the Veteran's physical ailment, exacerbated by psychiatric distress, precluded him from doing his job.  It was determined that because of the Veteran's age, physical and psychological conditions, along with his inability to get along with others, the Veteran was an extremely poor candidate for other employment opportunities.  As such, the counselor opined that the Veteran's overall status had deteriorated to a level of unemployability.  The diagnosis of PTSD was confirmed and a GAF score of 40 was assigned.  

As part of a March 2012 VA general examination, a psychiatric evaluation was performed.  It was determined that the Veteran's affect, mood and judgment were normal.  There was no obsessive behavior and no hallucinations or delusions.  However, the examiner then noted that she would defer to the findings of her colleague performing the VA psychiatric examination.  

The record contains the March 2012 VA psychiatric examination report referenced in the preceding paragraph.  The Veteran reported mood liability, reduced concentration, sleeping disturbances, nightmares and social withdrawal.  The Veteran lived with his wife of 42 years and described their marriage as happy and solid.  The Veteran also had meaningful relationships with his adult children and grandchildren, but he did not report friends or activities outside of the home.  He was also currently working full-time in his own business of raising greyhounds for racing.  He currently had approximately 60 greyhounds that he cared for.  The Veteran also endorsed some minor focus/concentration problems and interpersonal problems in the past on previous jobs.  Upon examination, it was determined that the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  This was due to symptomatology such as depressed mood, anxiety (without panic attacks), suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The Veteran had no other symptoms attributable to his PTSD.  He was alert and oriented and presented with linear, coherent and goal-directed thought flow.  There was no psychosis or suicidal or homicidal ideation.  The Veteran's insight was good and his judgment was adequate.  His mood was fair and his affect was constricted.  He was noted to have a neat appearance and a GAF score of 55 was assigned.  The examiner concluded that the Veteran had the mental capacity to secure and sustain gainful employment under modified conditions (i.e., the Veteran needed a nearly solo position and could not work with groups of people).  

The preponderance of the above evidence demonstrates that an evaluation in excess of 30 percent for PTSD is not warranted at any time during the pendency of this claim.  The Veteran's claim is presently rated as 30 percent disabling under Diagnostic Code 9411.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the May 2009 VA examiner, the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to symptomatology such as mild irritability, tendencies to become frustrated and impatient with himself and his work, social discomfort, a sleep disorder, concentration and memory problems and occasional poor social interaction.  There was no evidence of occupational and social impairment with reduced reliability and productivity due to symptomatology similar to flattened affect, panic attacks more than once a week or impaired judgment.  As such, the Veteran's disability evaluation is more appropriately represented by the 30 percent rating than a higher rating of 50 percent.  

The Veteran's March 2012 VA examination report also reflects that a 30 percent evaluation continues to be the most appropriate evaluation.  It was determined again that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  This was due to symptomatology such as depressed mood, anxiety (without panic attacks), suspiciousness, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The Board recognizes that symptomatology such as disturbance of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings are listed as examples of the type of symptomatology that could be used to support a 50 percent and 70 percent evaluation.  However, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran may have exhibited this symptomatology, the frequency, severity, and duration did not result in the degree of occupational and social impairment envisioned by a higher percent evaluation.  See 38 C.F.R. § 4.130.  Despite an occasional decrease in the work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has been able to contribute substantially to the running of a successful greyhound business for over 20 years.  Also, he has been married to his wife for over 40 years, and he has meaningful relationships with his children and grandchildren.  He also gets along well with his part-time employee.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  As such, the Veteran's disability level was more appropriately characterized as 30 percent disabling rather than as 50 percent or 70 percent disabling as of this time.  

The Board recognizes that the Veteran underwent a private evaluation in April 2010.  The counselor concluded that because of the Veteran's age, physical and psychological conditions and his inability to get along with others, the Veteran's overall status had deteriorated to a level of unemployability.  The Board finds that the severity, frequency, and duration of symptoms reported in the private evaluation is inconsistent with the May 2009 and March 2012 findings.  For example, in April 2010, it was reported that the Veteran had a poor appetite, low energy level, suicidal ideations, occasional contact with family members, asocial, and inability to perform work tasks such that a low GAF score of 40 was warranted.  In contrast, in May 2009, even though the Veteran sometimes left social gatherings early, he nevertheless went to social gatherings.  As noted above, he had contributed substantially to a successful greyhound business.  He denied panic attacks.  He reported his weight was stable and his appetite was good.  He denied suicidal ideations "recently or ever.'' He described having meaningful relationships with his wife and family.  He had some friends, and he and his wife went camping with other couples.  In March 2012, the Veteran reported that he continued to operate his successful greyhound business, and he continued to have meaningful relationships with his wife and family.  He continued to go camping with his wife but claimed to have no close friends but acknowledged that he was a member of VFW.  He continued to deny suicidal ideations.  These findings are in stark contrast to the GAF score of 40 assigned by the private examiner which is a score more reflective of an individual with symptoms of the severity, frequency, and duration contemplated in a 70 percent or 100 percent evaluation.  Thus, the Board finds that the probative value of the private evaluation is insufficient to support a higher rating.  

The Board has considered the GAF scores assigned during the pendency of this claim.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

The Veteran's GAF score was noted to be 57 in May 2009 and 55 in March 2012.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These scores appear to be properly reflected by the assigned 30 percent evaluation, as the Veteran has been found to have intermittent periods of inability to perform occupational tasks.  In April 2010, the Veteran was assigned a GAF score of 40.  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  As noted above, the Board does not find this score credible as it is so inconsistent with the Veteran's presentation on VA examinations in 2009 and 2012 and at the Board hearing.  There is no credible evidence that the Veteran's symptoms severely worsened in 2010 and then substantially improved in 2012.  As such, the GAF score of 40 is not representative of the Veteran's actual symptomatology.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his PTSD.  However, VA has not received any credible medical or lay evidence demonstrating that the Veteran meets the schedular criteria for an evaluation in excess of 30 percent at any time during the pendency of this claim.  During his June 2013 hearing, the Veteran described symptoms of flash backs, sweating and nightmares.  He also reported that he liked to keep to himself but he would still go out in public if he avoided crowds or malls.  This level of disability does not reflect that a higher evaluation of 50 percent is warranted.  A 30 percent evaluation contemplates symptomatology such as sleep impairment and some degree of social impairment.  As such, the Veteran's statements do not reflect that an evaluation in excess of 30 percent for PTSD is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for PTSD must be denied.

The Board has again considered whether referral for consideration of an extraschedular rating is warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as social impairment, sleep impairment and depressed mood.  His 30 percent rating fully contemplates this level of functional impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In a May 2012 rating decision, the RO granted entitlement to TDIU effective February 13, 2009, the date of receipt of the Veteran's claim for increased compensation.  No further action is warranted on the part of the Board.  

Service Connection for a Liver Disorder

Finally, the Veteran contends that he is entitled to service connection for a liver disorder.  Specifically, the Veteran has asserted that he suffers from a liver disability as secondary to his service-connected malaria.  However, as outlined below, the preponderance of the evidence of record demonstrates that a liver disability did not manifest during, or as a result of, active military service, nor is it secondary to service-connected malaria.  As such, service connection is not warranted.  

The Veteran's service-treatment records do not reflect that he suffered from a liver disability during active military service.  There are no records of treatment or complaints involving the liver during active military service, and according to the November 1970 separation examination report, an evaluation of the abdomen and viscera was deemed to be normal.  As such, there is no evidence of a chronic liver disability during active military service.  

A post-service treatment note dated December 1970 confirms that the Veteran was diagnosed with and treated for malaria following his return from Vietnam.  A subsequent VA examination report dated November 2000 concluded that the Veteran was negative for malarial parasites.  He was diagnosed with previous malaria without abnormal findings at this time, to include hepatomegaly or splenomegaly.  An April 2001 private treatment note also specifically notes that the Veteran's malaria had not returned.  

A January 2009 VA treatment record notes the presence of a 1 centimeter (cm) lesion of the liver in the right lobe.  It was noted that this may represent a flash filling hemangioma, focal nodular hyperplasia or adenoma.  The Veteran underwent a gastroenterology consultation in April 2009 and it was noted that an MRI showed a 9 by 6 millimeter (mm) lesion progressively enhancing post-contrast, indeterminate by MRI characteristics and a peripheral right lobe lesion representing a hemangioma.  There was no evidence to suggest a malignant lesion.  

According to the May 2009 VA examination report, the Veteran was treated for malaria after returning from Vietnam.  The Veteran claimed that he had the disease flare-up on him once a few years later.  He reported being treated with shots at that time.  It seemed to take a long time before the Veteran started to get pain and sweats.  

An additional MRI was performed in September 2009.  This revealed a stable liver hemangioma.  There was also a subcentimeter early enhancing lesion in the hepatic segment 6.  Interval stability favored benign pathology.  Hepatomegaly was also diagnosed.  

The Veteran underwent a VA examination of the liver in May 2010.  It was noted that the Veteran was claiming a liver condition secondary to malaria.  After examination and measurement of the patient in comparison/contrast to cases noted in surgical texts for chronic conditions stemming from an acute injury and/or its repair, as well as Cecil's and Harrison's Textbooks of medicine and other textbooks of gastroenterology, the examiner opined that it was less likely as not that the Veteran's current claimed liver condition was related to active duty military service, to include malaria.  The Veteran had not had any outbreak or breakthrough recurrence of the malaria since the one noted upon his return from service in Vietnam.  Furthermore, the MRI reported that these are not post-infectious cystic lesions (as would be expected from chronic malaria), but rather, benign hemangioma and benign dysplactic nodule.  

According to a September 2010 MRI of the liver, there were small nonspecific lesions that were grossly stable.  These were deemed to be incidental findings of doubtful clinical significance.  

The Veteran was afforded a general VA examination in March 2012.  The Veteran reported that two to four years ago he had a "spell" and was subsequently found to have spots in the liver.  As long as he was not having recurrent flares there was no active treatment.  The examiner concluded that there was no current malaria or effect on occupation or activities of daily living due to malaria.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a liver disability.  There is no record of a chronic liver disability during active military service or for several decades following separation.  The record contains no competent evidence linking this disability directly to military service and the Veteran himself has not alleged that it arose during military service.  While the Veteran is of the belief that his liver disability is secondary to malaria diagnosed after his return from Vietnam, the preponderance of the probative and competent evidence of record does not support this claim.  Numerous treatment records following the Veteran's treatment in 1970 confirm that the Veteran's malaria has not returned.  MRIs confirmed the existence of a current liver disability in 2009, but the May 2010 VA examiner opined that it was less likely than not that malaria was the cause of the Veteran's liver disability.  The examiner explained that the Veteran had not had any outbreak or breakthrough recurrence of malaria since his treatment in 1970, and, MRIs confirmed that the Veteran's liver lesions were not post-infectious cystic lesions as one would expect from chronic malaria.  As such, the preponderance of the evidence of record demonstrates that service connection for a liver disorder is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a liver condition due to his service-connected malaria.  In a statement dated March 2010, he reported that he was seen by a VA physician in Iowa City and was told that the condition of his liver was due to the malaria that he suffered in Vietnam.  However, a review of the medical evidence of record does not confirm this statement, and is rather to the contrary of this statement.  Thus, the Veteran's assertion is not probative evidence of the existence of this disability.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the May 2010 VA examiner, after performing a full physical examination and reviewing the medical literature relevant to this disability, opined that it was in fact less likely than not that there was a relationship.  As such, this statement fails to reflect that the Veteran's liver disability is in fact secondary to malaria.  There is no credible evidence of recurrence of malaria.  Consequently, as there is no evidence of a current disability, then it cannot be causing much less aggravating a liver disability.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for a liver disorder.  However, at no time during the pendency of this claim has VA received any evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion linking a current disability to an illness that was successfully treated nearly 40 years earlier.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a liver disability as a residual of malaria, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's assertions are not competent evidence of causation or aggravation.  As the preponderance of the evidence is against the claim, service connection for a liver condition is not warranted. 


ORDER

The claim of entitlement to an evaluation in excess of 40 percent for frozen shoulder, residuals of fragment wound and subsequent muscular spasms in the right shoulder, is denied.  

The claim of entitlement to an evaluation in excess of 30 percent for left shoulder subscapularis tendon rupture and rotator cuff injury is denied.  

The claim of entitlement to an evaluation in excess of 30 percent for PTSD is denied.  

The claim of entitlement to service connection for a liver condition is denied.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


